Exhibit 10.10


Execution Version


 


FOURTH AMENDMENT TO CREDIT AGREEMENT
 
THIS FOURTH AMENDMENT TO CREDIT AGREEMENT AND CONSENT (this “Amendment”) is made
as of the 10th day of May, 2010, by and among COMPX INTERNATIONAL INC. (the
“Borrower”), COMPX SECURITY PRODUCTS INC., COMPX PRECISION SLIDES INC., COMPX
MARINE INC., CUSTOM MARINE INC. (f/k/a CUSTOM MARINE ACQUISITION, INC.), LIVORSI
MARINE, INC., WELLS FARGO BANK, NATIONAL ASSOCIATION, successor-by-merger to
Wachovia Bank, National Association, as Administrative Agent (in such capacity,
the “Administrative Agent”) and a Lender (as defined below), and COMERICA BANK,
as a Lender.
 
R E C I T A L S:
 
The Borrower, the Administrative Agent and the Lenders have entered into a
certain Credit Agreement dated as of December 23, 2005, as amended by the First
Amendment thereto dated as of October 16, 2007, the Second Amendment thereto
dated as of January 15, 2009 and the Third Amendment thereto dated as of
September 21, 2009 (as so amended, the “Credit Agreement”).  Capitalized terms
used in this Amendment that are not otherwise defined in this Amendment shall
have the respective meanings assigned to them in the Credit Agreement.  In
connection with the Credit Agreement, the Subsidiary Guarantors have executed
the Subsidiary Guaranty Agreement in favor of the Administrative Agent, for the
ratable benefit of the Administrative Agent and the Lenders.
 
The Borrower and the Subsidiary Guarantors have requested certain amendments to
the Credit Agreement and that the Lenders consent to certain matters, as more
fully described herein, and, subject to the terms and conditions in this
Amendment, the Administrative Agent and the Lenders have agreed to such
amendments and to provide such consent.
 
NOW, THEREFORE, in consideration of these Recitals and the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Borrower, the Subsidiary
Guarantors, the Administrative Agent and the Lenders, intending to be legally
bound hereby, agree as follows:
 
SECTION 1.  Recitals.  The Recitals are incorporated herein by reference and
shall be deemed to be a part of this Amendment.
 
SECTION 2.  Amendment.
 
   
 (a) Section 1.1 of the Credit Agreement is hereby amended by adding the
following new definitions in appropriate alphabetical order:

 
   
 "Fourth Amendment” means the Fourth Amendment and Consent dated as of May 10,
2010, by and among the Borrower, the Subsidiary Guarantors, the Administrative
Agent and the Lenders.

 
   
"Fourth Amendment Effective Date” shall have the meaning assigned to such term
in the Fourth Amendment.

 
   
 “Multi-Party Agreement” shall have the meaning assigned to such term in the
Fourth Amendment.

 
   
 “Sayreville Note” shall have the meaning assigned to such term in the Fourth
Amendment.

 
   
 (b)  Section 10.3 of the Credit Agreement is hereby amended by (i) deleting the
word “and” immediately after the semicolon in clause (f) of such Section, (ii)
replacing the period at the end of clause (g) with the text “; and” and (iii)
adding a new clause (h) to such Section to read as follows:

 
(h)  the investment in the loan evidenced by the Sayreville Note; provided that
(x) the indebtedness evidenced thereby shall (i) be payable in full no later
than October 15, 2011, (ii) not be amended or otherwise modified (including by
consent or waiver to any departure from the terms thereof) after the Fourth
Amendment Effective Date without the prior written approval of the Required
Lenders and (iii) be guaranteed on an absolute, irrevocable and unconditional
basis by The Prudential Insurance Company of America (“Prudential”) up to the
amount of the net assets of PRISA II (an open-ended, commingled insurance
company separate account of Prudential) but on a non-recourse basis to the other
assets of Prudential not held for PRISA II, all pursuant to the provisions of
the Multi-Party Agreement as in effect on the Fourth Amendment Effective Date
(or shall be subject to such other credit support arrangements as may be
approved in writing by the Required Lenders) and (y) at the time of the making
of such investment, no default shall exist and be continuing under the
Sayreville Note or the Multi-Party Agreement.
 
SECTION 3.  Consent.
 
   
 (a) Subject to compliance with the terms of this Amendment, notwithstanding
anything in Section 10.8 of the Credit Agreement, the Administrative Agent and
the Lenders hereby consent to the purchase by the Borrower from certain of its
Affiliates of the indebtedness that is evidenced by the Sayreville Note (as
defined in Section 6(f)) and is subject to the credit support arrangements set
forth in the Multi-Party Agreement (as defined in Section 6(g)) (such purchase,
the “Sayreville Note Purchase”).



   
 (b) The foregoing consent is limited solely to the Sayreville Note Purchase,
and nothing contained herein shall (i) modify the Borrower’s or the Subsidiary
Guarantors’ respective obligations to comply fully with all duties, terms,
conditions, or covenants contained in the Loan Documents or (ii) be deemed to
constitute a consent to waiver of any other rights or remedies any Lender or the
Administrative Agent may have under any Loan Documents or under Applicable Law
with respect to any matters.  Nothing in Section 2 or this Section 3 shall be
deemed to give rise to any obligation of the Lenders or the Administrative Agent
to amend, modify, or waive any provision of the Credit Agreement (other than as
expressly set forth in this Amendment) or any other Loan Document.  The
provisions and agreements set forth in Section 2 and this Section 3 shall not
establish a custom or course of dealing or conduct between any Lender or the
Administrative Agent and Borrower.



SECTION 4.  Conditions to Effectiveness.  The effectiveness of this Amendment
and the obligations of the Lenders hereunder are subject to the following
conditions, unless the Required Lenders waive such conditions:
 
   
 (a) receipt by the Administrative Agent from each of the parties hereto of a
duly executed counterpart of this Amendment signed by such party;

 
   
 (b) receipt by the Administrative Agent of all documents which the
Administrative Agent may reasonably request;

 
   
 (c) the fact that the representations and warranties of the Borrower and the
Subsidiary Guarantors contained in Section 6 of this Amendment shall be true on
and as of the date hereof except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties were true on and as of such earlier date;

 
 
  (d) receipt by the Administrative Agent of all accrued and unpaid fees and
other amounts owing by Borrower and the Subsidiary Guarantors under the Loan
Documents; and

 
   
 (e) all other documents and legal matters in connection with the transactions
contemplated by this Amendment shall be reasonably satisfactory in form and
substance to the Administrative Agent and its counsel.

 
SECTION 5.  No Other Amendment.  Except for the amendments set forth above, the
text of the Credit Agreement shall remain unchanged and in full force and
effect.  On and after the Fourth Amendment Effective Date (as defined below),
all references to the Credit Agreement in each of the Loan Documents shall
hereafter mean the Credit Agreement as amended by this Amendment.  This
Amendment is not intended to effect, nor shall it be construed as, a
novation.  The Credit Agreement and this Amendment shall be construed together
as a single agreement.  This amendment shall constitute a Loan Document under
the terms of the Credit Agreement.  Nothing herein contained shall waive, annul,
vary or affect any provision, condition, covenant or agreement contained in the
Credit Agreement, except as herein amended, nor affect nor impair any rights,
powers or remedies under the Credit Agreement as hereby amended.  The Lenders
and the Administrative Agent do hereby reserve all of their rights and remedies
against all parties who may be or may hereafter become secondarily liable for
the repayment of the Notes.  The Borrower and the Subsidiary Guarantors promise
and agree to perform all of the requirements, conditions, agreements and
obligations under the terms of the Credit Agreement, as heretofore and hereby
amended, the Credit Agreement, as amended, and the other Loan Documents being
hereby ratified and affirmed.  The Borrower and the Subsidiary Guarantors hereby
expressly agree that the Credit Agreement, as amended, and the other Loan
Documents are in full force and effect.
 
SECTION 6.  Representations and Warranties.  The Borrower and the Subsidiary
Guarantors hereby represent and warrant to each of the Lenders as follows:
 
   
 (a) No Default or Event of Default under the Credit Agreement or any other Loan
Document has occurred and is continuing unwaived by the Lenders on the date
hereof.

 
   
 (b) The Borrower and the Subsidiary Guarantors have the power and authority to
enter into this Amendment and to do all acts and things as are required or
contemplated hereunder to be done, observed and performed by them.

 
   
 (c) This Amendment has been duly authorized, validly executed and delivered by
one or more authorized officers of the Borrower and the Subsidiary Guarantors
and constitutes the legal, valid and binding obligations of the Borrower and the
Subsidiary Guarantors enforceable against them in accordance with its terms,
provided that such enforceability is subject to general principles of equity.

 
   
 (d) The execution and delivery of this Amendment and the performance by the
Borrower and the Subsidiary Guarantors hereunder does not and will not, as a
condition to such execution, delivery and performance, require the consent or
approval of any regulatory authority or governmental authority or agency having
jurisdiction over the Borrower, or any Subsidiary Guarantor, nor be in
contravention of or in conflict with the articles of incorporation, bylaws or
other organizational documents of the Borrower, or any Subsidiary Guarantor or
the provision of any statute, or any judgment, order or indenture, instrument,
agreement or undertaking, to which the Borrower, or any Subsidiary Guarantor is
party or by which the assets or properties of the Borrower or the Subsidiary
Guarantors are or may become bound.

 
   
 (e) The Collateral Agreement continues to create a valid security interest in,
and Lien upon, the Collateral, in favor of the Administrative Agent, for the
benefit of the Lenders, which security interests and Liens are perfected in
accordance with the terms of the Collateral Agreement and prior to all Liens
other than Liens permitted under Section 10.2 of the Credit Agreement.

 
   
 (f) Attached hereto as Exhibit A is a true, correct and complete copy of the
Mortgage Note dated October 15, 2008 made by Sayreville Seaport Associates,
L.P., as borrower (“Sayreville”), in favor of NL Industries, Inc. and NL
Environmental Management Services, Inc., as lenders (the “Sayreville Lenders”),
in the principal amount of $15,000,000, as in effect on the Fourth Amendment
Effective Date (such mortgage note, the “Sayreville Note”).

 
   
 (g) Attached hereto as Exhibit B is a true, correct and complete copy of the
Multi-Party Agreement, dated as of October 15, 2008, by and among Sayreville,
the Sayreville Lenders, The Prudential Insurance Company of America acting on
behalf of and for the benefit of its insurance company separate account known as
PRISA II (“PRISA II”), each of the general partner and the limited partner of
Sayreville, J. Brian O’Neill and Sayreville PRISA II LLC, as such agreement is
in effect on the Fourth Amendment Effective Date (such agreement, the
“Multi-Party Agreement”).  As of the Fourth Amendment Effective Date, no default
exists and is continuing under either the Sayreville Note or the Multi-Party
Agreement. 

 
   
 (h) Attached hereto as Exhibit C is a true, correct and complete copy of the
executed assignment agreement between the Sayreville Lenders and the Borrower
effecting the sale and purchase of the Sayreville Note as contemplated
hereby.  In connection with the transfer of the Sayreville Note, the Borrower
has received evidence that, as of December 31, 2009, the net assets of  PRISA II
exceeded $3.3 billion.

 
SECTION 7.  Counterparts; Governing Law.  This Amendment may be executed in
multiple counterparts, each of which shall be deemed to be an original and all
of which, taken together, shall constitute one and the same agreement.  This
Amendment shall be construed in accordance with and governed by the laws of the
State of North Carolina.
 
SECTION 8.  Effective Date.  This Amendment shall be effective as of May 10,
2010 upon satisfaction of each of the conditions specified in Section 4 hereof
(such date, the “Fourth Amendment Effective Date”).
 
SECTION 9.  Expenses.  The Borrower and the Subsidiary Guarantors agree to pay
all reasonable costs and expenses of the Administrative Agent in connection with
the preparation, execution and delivery of this Amendment, including without
limitation the reasonable fees and expenses of the Administrative Agent’s legal
counsel.
 
SECTION 10.  Further Assurances.  The Loan Parties agree to promptly take such
action, upon the request of the Administrative Agent, as is necessary to carry
out the intent of this Amendment.
 
SECTION 11.  Consent by Subsidiary Guarantors.  The Subsidiary Guarantors
consent to the foregoing waiver and amendments.  The Subsidiary Guarantors
promise and agree to perform all of the requirements, conditions, agreements and
obligations under the terms of the Subsidiary Guaranty Agreement, said
Subsidiary Guaranty Agreement being hereby ratified and affirmed in all
respects.  The Subsidiary Guarantors hereby expressly agree that the Subsidiary
Guaranty Agreement is in full force and effect.
 
SECTION 12.  Severability.  Any provision of this Amendment that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective only to the extent of such prohibition or unenforceability without
invalidating the remainder of such provision or the remaining provisions hereof
or thereof or affecting the validity or enforceability of such provision in any
other jurisdiction.
 
SECTION 13.  Entire Agreement.  This Amendment contains the entire and exclusive
agreement of the parties hereto with reference to the matters discussed herein.
This Amendment supersedes all prior drafts and communications with respect
hereto.


 
[Remainder of this page intentionally left blank]


 
 
 
 
 
IN WITNESS WHEREOF, the parties hereto have executed and delivered, or have
caused their respective duly authorized officers or representatives to execute
and deliver, this Amendment as of the day and year first above written.
 
[CORPORATE SEAL]                                                      COMPX
INTERNATIONAL INC.




By:  /s/ Darryl R. Halbert    (SEAL)
Name:  Darryl R.
Halbert                                                               
Title: Vice President and Chief Financial
Officer                                                                


[CORPORATE SEAL]                                                      COMPX
SECURITY PRODUCTS INC.




By:  /s/ Darryl R. Halbert    (SEAL)
Name: Darryl R.
Halbert                                                                
Title: Vice President -
Finance                                                                


[CORPORATE SEAL]                                                      COMPX
PRECISION SLIDES INC.




By: /s/ Darryl R. Halbert      (SEAL)
Name: Darryl R.
Halbert                                                                
Title: Vice President and Chief Financial
Officer                                                                


[CORPORATE SEAL]                                                      COMPX
MARINE INC.




By: /s/ Darryl R. Halbert     (SEAL)
Name: Darryl R.
Halbert                                                                
Title: Vice President and Chief Financial
Officer                                                                


[CORPORATE SEAL]                                                      CUSTOM
MARINE INC.




By: /s/ Darryl R. Halbert     (SEAL)
Name: Darryl R.
Halbert                                                                
Title: Vice President and Chief Financial
Officer                                                                


[CORPORATE SEAL]                                                      LIVORSI
MARINE, INC.




By: /s/ Darryl R. Halbert      (SEAL)
Name: Darryl R.
Halbert                                                                
Title: Vice President and Chief Financial Officer
 
                                                                
ADMINISTRATIVE AGENT AND LENDERS:


WELLS FARGO BANK, NATIONAL ASSOCIATION,
successor-by-merger to Wachovia Bank,
National Association, as Administrative Agent
and a Lender




By: /s/ Lee R.
Gray                                                                
Name: Lee R.
Gray                                                                
Title: Senior Vice
President                                                                




[Signature pages continued on the following page]





WCSR  4370273v2
 
 
 

--------------------------------------------------------------------------------

 

COMERICA BANK,
as Lender




By: /s/ Sarah
Bryson                                                                
Name: Sarah
Bryson                                                                
Title: Corporate Banking
Officer                                                                




[Remainder of this page intentionally left blank]
